FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                    UNITED STATES COURT OF APPEALS December 26, 2007

                                 TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                     Clerk of Court


 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                    No. 07-6143
          v.                                         (W. D. Oklahoma)
 MICHAEL DWIGHT NORWOOD,                         (D.C. No. CR-06-180-1-F)

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before LUCERO, HARTZ, and GORSUCH, Circuit Judges.


      Michael Dwight Norwood entered a plea of guilty in the United States

District Court for the Western District of Oklahoma to three counts of distribution

of methamphetamine, see 21 U.S.C. § 841(a)(1), and one count of being a felon in

possession of a firearm, see 18 U.S.C. § 922(g)(1). The methamphetamine counts

were based on three controlled buys involving Mr. Norwood. The felon-in-

possession count was based on a firearm found in his residence. The district


      *
       After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
court sentenced him to 360 months’ imprisonment each on two distribution

counts, life imprisonment on the third distribution count, and 120 months’

imprisonment on the felon-in-possession-of-a-firearm count. Mr. Norwood

appeals, arguing that the court based his sentences on testimony that lacked

sufficient indicia of reliability. We have jurisdiction under 28 U.S.C. § 1291 and

affirm.

      At the sentencing hearing, the government called ten witnesses, including

an FBI agent, a former police detective, and eight former associates of

Mr. Norwood’s. Mr. Norwood’s sole claim on appeal is that the district court

should not have credited the testimony of five of his former associates. He points

to their criminal pasts, including their drug use, and asserts that they could not be

believed. But each testified under oath in the presence of the court and was

subject to cross-examination.

      We give the district court “great deference” when it makes findings based

on the credibility of witnesses. Gonzales v. Thomas, 99 F.3d 978, 985 (10th Cir.

1996). “‘[O]nly the trial judge can be aware of the variations in demeanor and

tone of voice that bear so heavily on the listener’s understanding of and belief in

what is said.’” Id. (quoting Anderson v. City of Bessemer City, N.C., 470 U.S.

564, 575 (1985)). Even when the witnesses gave inconsistent testimony and had

been involved in criminal activity, we will not reverse a jury’s determination that

a witness was credible unless the testimony “is unbelievable on its face, i.e.,

                                         -2-
testimony as to facts that the witness physically could not have possibly observed

or events that could not have occurred under the laws of nature.” United States v.

Mendez-Zamora, 296 F.3d 1013, 1018 (10th Cir. 2002) (internal quotation marks

and brackets omitted).

      We therefore AFFIRM Mr. Norwood’s sentence.

                                      ENTERED FOR THE COURT


                                      Harris L Hartz
                                      Circuit Judge




                                        -3-